Citation Nr: 0704491	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.F., C.C-B., and D.S.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In October 2002, the Board remanded 
the appeal to provide the veteran with a Board hearing.  He 
presented testimony at a December 2002 videoconference 
hearing before the undersigned Veterans Law Judge.  In August 
2003 and again in May 2005, the Board remanded the appeal for 
further evidentiary development.  The purposes of the Board 
remands have been met and the case is ready for appellate 
consideration.


FINDING OF FACT

1.  The veteran was evaluated and treated during service for 
a personality disorder and alcohol abuse, which are not 
diseases for VA compensation purposes; an impression of 
schizophrenia was reported on one occasion but without any 
supporting clinical findings and the separation examination 
and several opinions obtained from psychiatrists who reviewed 
the record weigh against such an in-service diagnosis.

2.  A chronic acquired psychiatric disorder, to include a 
psychosis, was first diagnosed many years post-service and 
the preponderance of the evidence is against a nexus between 
a current acquired psychiatric disorder and any incident of 
or finding recorded during service







CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during military service, nor may a psychotic 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in December 2000, April 2001, May 
2003, February 2004, May 2005, and March 2006 informed the 
veteran to submit all relevant evidence in his possession and 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The notice provided in March 2006 provides notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

While the VCAA notice provided to the veteran was not 
provided until after the appealed from rating decision, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has held recently that a supplemental statement of 
the case (SSOC) that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Here, an April 2006 SSOC postdated 
the above notice letters.  The provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, slip op. at 7, 
citing Mayfield II, 444 F.3d at 1333-34; also see Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004)  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all identified pre-service medical records, 
service medical records, and all identified post-service 
medical records including all of his records from Warm 
Springs Hospital; clinical records from Madigan Army Medical 
Center; his records from the Social Security Administration; 
his records from Golden Triangle Community Health Center; and 
his records from the Fort Harrison VA Medical Center. 

The record also shows that, while the veteran reported that 
additional treatment records could be obtained from the 
Bassett Army Community Hospital and Madigan Army Medical 
Center, a search of these facilities failed to disclose any 
other records.  In September 1999, the RO notified the 
veteran of the above fact.

As explained in more detail below, the veteran has been 
afforded several psychiatric examinations and several 
competent opinions have been obtained that address the 
contended causal relationship between a current psychiatric 
disorder and service.  The Board finds that there is more 
than adequate competent evidence to fairly adjudicate this 
appeal.  There is no duty to provide another examination or 
psychiatric opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim

The veteran contends that his current acquired psychiatric 
disorders, including schizophrenia, were first diagnosed in-
service and have continued ever since that time.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, regulations provide that congenital or 
developmental defects such as personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Likewise, direct service connection may be granted only when 
a disability was incurred or aggravated in the line of duty 
and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2006).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

With the above criteria in mind, the Board notes at the 
outset that pre-service medical records from Warm Springs 
Hospital, dated from January 1977 to August 1977, show the 
veteran's hospitalization and treatment for cyclothymic and 
hysterical personality disorders.  Personality disorders are 
not "diseases" for which service connection can be granted 
and as a "matter of law" are not compensable disabilities.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Thus, an acquired psychiatric disorder did not pre-
exist service.  

While the veteran's October 1979 entry examination was 
negative for a history or diagnoses of a psychiatric 
disorder, service medical records dated from August 1980 to 
November 1980 show his seeking treatment at a mental health 
facility due to problems at work and/or difficulties 
controlling his temper.  He was hospitalized from October to 
November 1980.  In November 1980, due to a problem with 
alcohol and a suicide gesture, he was referred for 
evaluation.  The subsequent November 1980 evaluation, by a 
psychiatrist, diagnosed alcohol abuse and borderline 
personality disorder.  

The subsequent February 1981 examination was negative for 
complaints or diagnoses of a psychiatric disorder.  In July 
1981, the veteran was hospitalized due to suicidal ideation.  
His diagnoses were alcohol abuse and borderline personality 
disorder.  In a subsequent August 1981 hospitalization 
summary from Madigan Army Medical Center, it was noted that 
the veteran was transferred to this facility because it was 
impossible to control him at the other facility.  His 
diagnoses were mixed personality disorder as well as alcohol 
and substance abuse.  Thereafter, in a Physical Profile Board 
Proceeding dated later in August 1981 his physical defect was 
listed as schizophrenia.  While the subsequent August 1981 
separation examination noted a history of trouble sleeping, 
depression, and excessive worry, it did not include a 
diagnosis of a psychiatric disorder.

Post-service, medical records starting in 1996 show the 
veteran's complaints and/or treatment for psychiatric 
disorders variously diagnosed as poly-substance abuse and a 
major depressive disorder; starting in 1997 as a psychosis, 
not otherwise specified; and starting in 1999 as 
schizophrenia.  See VA treatment records dated from February 
1996 to October 2002; VA examinations dated in April 2001, 
February 2004, and January 2006; treatment records from 
Golden Triangle Community Health Center dated from May 2000 
to June 2002; and Social Security Administration records.  

In a January 2003 letter from the veteran's psychiatrist and 
psychiatric case manager at Golden Triangle Community Health 
Center it was opined that, based on a review of the existing 
available record, to include the veteran's pre-service 
psychiatric treatment records and service medical records, 
that the claimant "apparently experienced his first 
psychotic break while on active duty with the Army in 
Alaska."  

On the other hand, a September 1996 VA treatment record 
included the opinion that his depression was secondary to his 
poly-substance abuse.

Moreover, the April 2001 VA examiner, after a review of the 
record on appeal and an examination of the veteran, opined as 
follows:

I would note that the evidence does not 
support that [the veteran's] current 
psychiatric problems are related to his 
military service.  In this regard, I 
would note that [the veteran] did not 
first carry a diagnosis of a severe 
psychiatric disorder until 1997 when he 
was diagnosed as having major depression.  
In like manner, I would note that [the 
veteran] was able to function without 
psychiatric care until 1997.  He did have 
a self reported work history of ten years 
working on fishing boats.  [The veteran] 
did not receive Social Security 
Disability benefits until August, 1997.  
Thus, prior to 1997, the records do not 
support the presence of schizophrenia or 
other psychotic disorders.  In a like 
manner, records prior to 1997 do not 
support the presence of major depression 
or other affective disorder.  From 
description, [the veteran] likely had a 
personality disorder at the time that he 
entered the military service.  This is 
supported by the fact that he was at 
Montana State Hospital Adolescent 
Treatment Unit at age 16.  Thus, it would 
appear that [the veteran's] current 
psychiatric problems are not related to 
military service.  [Emphasis added].

At a February 2004 VA examination, after a review of the 
record on appeal and an examination of the veteran, the 
examiner indicated that the bulk of the evidence found in the 
record do not support the claim of entitlement to service 
connection for a psychiatric disorder.  It was concluded that 
the adverse symptomatology seen pre-service and post-service 
were fairly consistent and supported a diagnosis of a 
personality disorder and not schizophrenia.

Lastly, at the January 2006 VA examination, after a thorough 
review of the record and an examination of the veteran, it 
was opined by the VA psychiatrist as follows:

[the veteran's] past history does not 
suggest that his [psychiatric] illness 
developed while in service.  In addition, 
it is my medical opinion after 
interviewing the patient and reviewing 
all notes that his reported depression, 
'thoughts,' and "voices' that prompted 
admissions to VA facilities were not 
related to an underlying Schizophrenic 
disorder.  His history and presentation 
are possibly more in line with Psychotic 
Disorder Not Otherwise Specified and in 
my medical opinion not related to his 
time in service.  [Emphasis added].

As noted above service connection is not available for a 
personality disorder in service without competent medical 
evidence of a superimposed psychiatric disorder. 38 C.F.R. §§ 
4.9, 4.127; VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 
8 Vet. App, 240, 245 (1995); Beno, supra.  The law also 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 2006);VAOPGPREC 2-97 (January 16, 1997) [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs].  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  See also, in general, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

As to the alleged nexus between a current acquired 
psychiatric disorder and the veteran's military service, the 
Board affords more evidentry weight to the subsequent VA 
medical opinions than the in-service sole reference to 
schizophrenia and the letter from the Golden Triangle 
Community Health Center because the VA opinions were based on 
a review of the entire record on appeal, including the pre-
service records, the service medical records, and post-
service medical history and the January 2006 opinion made 
numerous specific and accurate references to the relevant in-
service and post-service medical evidence that supported its 
conclusion.  Evans, supra.  The service medical record that 
refers to a diagnosis of schizophrenia was not supported by 
the treatment records which preceded the diagnosis or the 
medical records that post-dated that diagnosis.  The 
psychiatrists who were requested to review this and the other 
relevant evidence of record all concluded that the veteran 
did not have schizophrenia during service.  The letter from 
Golden Triangle Community Health Center did not actually 
diagnosis the veteran with an acquired psychiatric disorder 
nor provides a medical opinion that any current psychiatric 
disorder was caused by his military service.

The length of time between the veteran's separation from 
military service in 1981 and first being diagnosed with an 
acquired psychiatric disorder in 1996 is of some significance 
as there is no competent evidence of a continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).   The 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do not 
help the veteran in establishing his claim because the first 
post-service diagnosis of a psychosis is not found in the 
record until many years after his 1981 separation from active 
duty.  In light of the foregoing, entitlement to service 
connection for an acquired psychiatric disorder is denied.  

In reaching the above conclusion, the Board has not 
overlooked the appellant's, his representative's, and his 
aunt's written statements to the RO, the veteran's statements 
to the VA and private physicians, or the personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
regarding the diagnosis and origins of his acquired 
psychiatric disorder are not probative evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


